On Petition for Rehearing.
Since the foregoing opinion was announced, the Supreme Court has decided the case of John Hancock Mutual Life Insurance Company v. Bartels, 60 S.Ct. 221, 84 L.Ed. -, December .4, 1939, wherein it said:
“The subsections of Section 75 which regulate the procedure in relation to the effort of a farmer-debtor to obtain a composition or extension contain no provision for a dismissal because of the absence of a reasonable probability of the financial rehabilitation of the debtor.”
We have re-examined our opinion in the light of this decision and are convinced of its soundness. Even though we eliminated several of the reasons which the District Court had for dismissing the proceedings, there remain sufficient grounds expressly recognized by the statute for such dismissal. See the last three paragraphs of the original opinion.
The petition for rehearing is denied.